PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LEE et al.
Application No. 15/347,177
Filed: 9 Nov 2016
For: DISPLAY DEVICE
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed February 18, 2021, to revive the above-identified application. 

The petition is GRANTED.

The application became abandoned September 12, 2018, for failure to timely submit a timely reply to the final Office action mailed May 29, 2018, which set a three (3) month shortened statutory period for reply. Extensions of time were available. On July 26, 2018, an amendment after final rejection was filed. On September 12, 2018, however, an Advisory Action Before the Filing of an Appeal Brief was mailed, stating that the reply fails to place this application in condition for allowance. The Advisory Action stated that the period for reply expires on the mailing date of the Advisory Action or the date set forth in the final rejection, whichever is later. On April 10, 2019, an Interview Summary was mailed. On April 24, 2020, a petition to withdraw the holding of abandonment was filed. On May 5, 2020, a decision dismissing the petition was mailed. On May 15, 2020, a renewed petition to withdraw the holding of abandonment was mailed. On September 1, 2020, a decision was mailed dismissing the petition. On February 17, 2021, a Notice of Abandonment was mailed.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment after final rejection filed July 26, 2018, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

The examiner has determined that the reply of July 26, 2018 places the application in condition for allowance.

This application is being referred to Technology Center Art Unit 2815 for appropriate action in the normal course of business on the reply received July 26, 2018.




/DOUGLAS I WOOD/Attorney Advisor, OPET